ALLOWABILITY NOTICE 
The claims, filed on 02/09/2021 have been considered and have been entered.
	Claim status
Claims 3 – 5 are newly canceled.
Claim 7 – 18 are previously withdrawn.
Claims 1 – 2, and 6 – 18 are pending.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
YOKOUCHI (US 2013/0078822 A1) discloses a heat treatment chamber with a shutter plate.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this telephone interview for an examiner's amendment was given by Attorney M. Moskowitz for the claims filed on 02/09/2021.
	
In claim 1:
At line 21: delete [[plate-like ]];
At line 21: after ”pieces”, insert - - disposed inward of the annular light-shielding ring- -.

In claims 7 – 18:
Cancel claims 7 – 18.
 
Claim 1 with examiner’s amendment is as follows.
Claim 1:
A heat treatment apparatus for heating a disk-shaped substrate by irradiating the substrate with light, comprising:
	a chamber that houses a substrate, wherein the substrate has a major surface and an area associated with said major surface;
	a holding part that holds a substrate in said chamber;
	a light irradiation part in which a plurality of rod-shaped lamps are arranged in a light source region that spans an area that is greater than the area of the major surface of the substrate held by said holding part and that opposes the major surface of the substrate;
	a cylindrical louver that is provided between said light irradiation part and said holding part, with a central axis of said louver passing through a center of said substrate, and that is impervious to the light being emitted from said light irradiation part, an outer diameter of said louver being equal to a diameter of the substrate, said louver being provided outside said chamber so as to be separated from said chamber, said louver blocking off a part of light travelling from said light irradiation part toward said substrate; and


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Allowance of claims 1 – 2, and 6 is indicated, because the prior art of record does not anticipate or render fairly obvious, the combination of structures/components of ”a cylindrical louver that is provided between said light irradiation part and said holding part, with a central axis of said louver passing through a center of said substrate, … an outer diameter of said louver being equal to a diameter of the substrate … and a light-shielding member provided between said light irradiation part and said holding part … said light-shielding member being provided inside an inner circumference of said louver … said light-shielding member including an annular light-shielding ring and a plurality of light-shielding pieces disposed inward of the annular light-shielding ring”, claim 1 line 9, with examiner’s amendment, in the field of endeavor of heat treatment chambers.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASAHIKO MURANAMI whose telephone number is (571)272-9293.  The examiner can normally be reached on Mon-Fri 10:30AM-20:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
04/05/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761